Citation Nr: 1313946	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  11-20 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of a low back injury; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from July 1949 to November 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for residuals of a low back injury on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In its statement of the case, the RO announced that new and material evidence was not required to reopen the claim because the original claim in March 1976 was for nonservice-connected pension.  The Board is, nonetheless, required to make its own determination on this question.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened claim for service connection for residuals of a low back injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In February 1994, the RO denied the Veteran's claim for service connection for residuals of a low back injury.  The Veteran did not appeal within one year of being notified.

2.  Evidence associated with the claims file since the February 1994 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for residuals of a low back injury.  


CONCLUSION OF LAW

The evidence received since the RO's February 1994 denial is new and material; and the claim for service connection for residuals of a low back injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for residuals of a low back injury, further assistance is unnecessary to aid the Veteran in substantiating the claim.  

II.  Petition to Reopen

In this case, the RO granted nonservice-connected pension benefits in October 1976 based primarily on medical evidence showing a diagnosis of status-post lumbar laminectomy with residual back pain; and opinion that the Veteran was no longer able to do heavy labor, stooping, twisting, or lifting.  

Subsequently, the RO originally denied service connection for residuals of a low back injury in February 1994 on the basis that there was no competent evidence of either chronic disability in service, or permanent residuals of the in-service treatment for low back pain.

The evidence of record at the time of the last denial of the claim included the Veteran's discharge examination from active service in November 1952, a medical statement supporting the March 1976 pension claim, a June 1976 VA examination report, and statements from two former servicemembers received in March 1993.

The Veteran's discharge examination in November 1952 revealed that the Veteran's spine was normal on clinical evaluation.  

During the June 1976 VA examination, the Veteran reported that he injured his back when he attempted to stop a falling mechanical jack in 1972; that he was hospitalized and was put in traction for ten days; and that he continued to have low back pain, and underwent surgery in April 1974.  X-rays at the time revealed localized narrowing of discs between L4 and L5, and between L5 and S1-compatible with a minimal degenerative disc disease.

The statements from the former servicemembers indicate that they recall the Veteran had injured his back while working on large trucks in the motor pool; and that he suffered a lot of back trouble, including difficulty getting out of bed and walking.

Based on this evidence, the RO concluded that the former servicemembers' statements were not competent to substantiate the onset of a chronic or permanent low back disability in service.  The Veteran was informed of the RO's denial in March 1994, and he did not appeal.  Moreover, no new and material evidence was submitted within one year of the prior denial, pursuant to 38 C.F.R. § 3.156(b).

The present claim was initiated by the Veteran in May 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record includes private records showing that the Veteran also underwent lumbar surgeries in May 1987 and in February 2006, and that MRI scans were taken in January 2008; VA records showing continuing treatment for low back pain; statements from the Veteran's brothers received in December 2010; and statements from the Veteran.

The Veteran's brothers indicated that they knew of the Veteran's hurting his back in active service; and that the Veteran continued to have back problems after being discharged from active service, and had undergone additional surgeries.  

The Veteran also stated that he was treated several times for his lumbar spine injury during active service in 1951 and 1952.

While much of this evidence is new in that it was not previously of record, the bulk of the evidence tends to show chronic low back disability.  New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of VA records showing ongoing treatment, and the Veteran's and his brothers' lay statements.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for residuals of a low back injury is reopened.  38 U.S.C.A. § 5108.



ORDER

New and material evidence has been submitted to reopen the claim for service connection for residuals of a low back injury.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran contends that service connection for residuals of a low back injury is warranted on the basis that he was treated for lumbar spine injury during service, and that he continues to have low back pain.  He is competent to describe his symptoms.

Except for the Veteran's discharge examination in November 1952, service treatment records are unavailable and have been found to be fire-related.

Medical records document that the Veteran re-injured his lumbar spine post-service in 1972, and that he underwent lumbar surgeries in April 1974, May 1987, and in February 2006.
  
Under these circumstances, the Board finds that an examination is needed to determine whether the Veteran has residuals of a low back injury that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2012).  

While further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's paper claims folder or Virtual VA file, VA treatment records for any lumbar spine disability, dated from July 2009 to present.  

2.  Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of residuals of a low back injury, and the likely etiology of the disease or injury. 

For any current residuals identified, the examiner is requested to determine whether they at least as likely as not (50 percent probability or more) either had their onset in active service, or are the result of disease or injury incurred or aggravated during active service-specifically, to include the lumbar spine injury in 1951 as reported by the Veteran, and his claim of continuing low back pain since then.  

The examiner should reconcile any opinion with the November 1952 discharge examination (described above); the June 1976 VA examination; any additional medical treatment records associated with the claims file; and with the Veteran's credible statements.  The examiner should provide a rationale for the opinions.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

3.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


